                               UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF CALIFORNIA
                                       SAN JOSE DIVISION


IN RE:                                                         CASE NO. 15-50944 MEH
                                                               CHAPTER 13
OLGA LILIA GARCIA
                                                               JUDGE M. ELAINE HAMMOND

         DEBTOR                                                NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, DEVIN
DERHAM-BURK files this Notice of Final Cure Payment. The amount required to cure the default in
the claim listed below has been paid in full, or has been fully paid to the extent it was required to be paid
pursuant to court order in this case.


Name of Creditor: US BANK TRUST NA




Final Cure Amount

Court   Account                                    Claim                Claim                Amount
Claim # Number                                     Asserted             Allowed              Paid

    3      5308                                    $0.00                $0.00                $0.00

Total Amount Paid by Trustee                                                                 $0.00


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                      X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the Chapter
13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor has paid
in full the amount required to cure the default on the claim; and 2) whether the Debtor is otherwise current
on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.


Case: 15-50944         Doc# 38       Filed: 10/02/18       Entered: 10/02/18 15:43:23            Page 1 of 2
                                                                              CASE NO. 15-50944 MEH


                                    CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties
listed below by ordinary U.S. Mail or served electronically through the Court ’s ECF System at the e-mail
address registered with the Court on this 2nd day of October, 2018.


OLGA LILIA GARCIA, 479 DIXON RD, MILPITAS, CA 95035


ELECTRONIC SERVICE - GOLD & HAMMES, 1570 THE ALAMEDA #223, SAN JOSE, CA
95126


US BANK TRUST NA, C/O SN SERVICING CORP, 323 5TH ST, EUREKA, CA 95501


ELECTRONIC SERVICE - United States Trustee


Date: October 02, 2018                                        /s/ Janine VanSant
                                                              Office of
                                                              DEVIN DERHAM-BURK, Chapter 13
                                                              Trustee
                                                              P O BOX 50013
                                                              SAN JOSE, CA 95150-0013




Case: 15-50944        Doc# 38      Filed: 10/02/18      Entered: 10/02/18 15:43:23          Page 2 of 2
